NOTE: ThiS order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
INTEL CORPORATION,
Plaintiff-Appellee,
V.
NEGOTIATED DATA SOLUTIONS, INC.,
Defendan,t-Appellant,
AND (
ASUS COMPUTER INTERNATIONAL,.INC.,
ACER AMERICA CORPORATION, ACER, INC.,
LENOVO GROUP LTD., AND LENOVO, INC.,
Defendcmts.
2011-1448
Appea1 from the Ur1ited States District C0urt for the
Eastern District of Texas in case r10s. 08-CV-0319 and 11-
CV-0247, Chief Judge David J. F0ls0n1.
ON MOTION
ORDER

INTEL CORP V. NEGOTIATED DATA 2
The parties jointly move for an extension of tin1e, un-
til September 21, 2011, for Neg0tiated Data to file its
principal brief, for an extension of time, until November
2, 2011, for lntel to file its response brief, for an extension
of tirne, until November 16, 2011, for Negotiated Data to
file its reply brief, and for an extension of tin:1e, until
Noven1ber 23, 2011, to file the joint appendix
Upon consideration thereof
IT ls ORDERED THAT:
The motion is granted
FOR THE CoURT -
JUL 2 1 2011 ~
/s/ J an Horbal`y
Date J an Horbaly'
Clerk
ccc Garland T. Stephens, Esq.
Theod0re Stevenson, lII, Esq.
FiLED
521 s.s.coua'r oFAPPEALs ron
11-le FEoERAL consult
JUL 21 2011
~ JAN HORBAL’{
C|£H{